Citation Nr: 1213092	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  07-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a right hip condition.

3.  Entitlement to service connection for a right ankle condition.

4.  Entitlement to service connection for a digestive condition (claimed and previously developed as a stomach and heartburn condition).

5.  Entitlement to service connection for sinusitis/rhinitis (previously developed as sinusitis with irritated eyes and as constant cough).

6.  Entitlement to an initial compensable evaluation for the period on appeal prior to October 29, 2007, and to an initial evaluation in excess of 10 percent for the period on appeal from that date for right knee patellofemoral syndrome (referred to hereinafter as "right knee disability").

7.  Entitlement to an initial evaluation in excess of 10 percent for right trapezius muscle strain (referred to hereinafter as "right shoulder disability").

8.  Entitlement to an initial compensable evaluation for the period on appeal prior to October 29, 2007, to an initial evaluation in excess of 10 percent for the period on appeal prior from this date to March 5, 2009, and to an initial evaluation in excess of 40 percent for the period on appeal from March 6, 2009, for fibromyalgia (previously developed as myofascial pain syndrome of the neck and upper back with headaches).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and C.B.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and a September 2005 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the former, service connection was granted and an initial noncompensable evaluation assigned effective October 15, 2004, for fibromyalgia.  In the latter, service connection was granted and an initial noncompensable evaluation assigned effective as of this same date for a right knee disability.  The initial noncompensable evaluation for fibromyalgia was continued.  Service connection for a low back condition, right hip condition, right ankle condition, a digestive condition, and sinusitis/rhinitis was denied.

Subsequently, the Veteran perfected an appeal of each of these determinations.  The initial evaluations for fibromyalgia and a right knee disability were increased to 10 percent effective October 29, 2007, in a February 2008 rating decision by the RO in Waco, Texas.  Service connection was granted and an initial 10 percent evaluation assigned effective October 29, 207, for a right shoulder disability.  The initial evaluation for fibromyalgia again was increased to 40 percent effective March 6, 2009, in a September 2009 rating decision by the aforementioned RO.  Because none of the increases cover the entire period on appeal and because the February 2008 rating decision increases do not represent the maximum initial evaluation available for the period they do cover, the issues of the Veteran's entitlement to a higher initial evaluation for fibromyalgia and for a right knee disability remain in appellate status and now include consideration of separate periods.  See AB v. Brown, 6 Vet. App. 35 (1993) (seeking the highest possible rating is presumed unless a Veteran expressly indicates otherwise).  

The Veteran and C.B., his spouse, testified regarding this matter at a Travel Board hearing before the undersigned Acting Veterans Law Judge in October 2011.  A transcript of this hearing has been associated with the claims file.

Based on review of the evidence in the Veteran's claims file in addition to his Virtual VA "eFolder," the following determinations are made.


FINDINGS OF FACT

1.  The weight of the evidence does not show that the Veteran currently has a low back condition.

2.  The weight of the evidence does not show that the Veteran currently has a right hip condition.

3.  The weight of the evidence does not show that the Veteran currently has a right ankle condition.

4.  The evidence shows that the Veteran's digestive condition is related to his service.

5.  The evidence shows that the Veteran's sinusitis/rhinitis is related to his service.

6.  The evidence does not show that the Veteran's right knee disability manifested flexion limited to 45 degrees or extension limited by 10 degrees prior to October 29, 2007, manifests flexion limited to 30 degrees or extension limited by 15 degrees thereafter, or manifested/manifests subluxation/instability.

7.  The evidence does not show that the Veteran's right shoulder disability manifests limitation of motion of his arm to at shoulder level or a moderately severe muscular disability.

8.  The evidence shows that the Veteran's musculoskeletal pain and associated problems of fibromyalgia required continuous medication for control prior to October 29, 2007, as well as between this date and March 5, 2009.  

9.  The maximum evaluation for the Veteran's musculoskeletal pain and associated problems of fibromyalgia is in effect for the period beginning March 6, 2009.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).

2.  The criteria for establishing service connection for a right hip condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).

3.  The criteria for establishing service connection for a right ankle condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).

4.  The criteria for establishing service connection for a digestive condition have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  The criteria for establishing service connection for sinusitis/rhinitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

6.  The criteria for an initial compensable evaluation for the period on appeal prior to October 29, 2007, and to an initial evaluation in excess of 10 percent for the period on appeal from that date for a right knee disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).

7.  The criteria for an initial evaluation in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5201, 4.73, Diagnostic Code 5301(2011).

8.  The criteria for an initial compensable evaluation of 10 percent, but no higher, for fibromyalgia have been met for the period on appeal prior to October 29, 2007.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5025 (2011).

9.  The criteria for an initial evaluation in excess of 10 percent for the period on appeal from October 29, 2007, to March 5, 2009, and in excess of 40 percent for the period on appeal beginning March 6, 2009, for fibromyalgia have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5025 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board preliminarily notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Board herein grants service connection for a digestive condition and for sinusitis/rhinitis.  This constitutes a full grant of the benefit sought on appeal regarding these issues.  Accordingly, any errors committed regarding the duty to notify or the duty to assist were harmless and will not be discussed.  The Board herein denies service connection for a low back condition, a right hip condition, a right ankle condition, and higher initial evaluations for a right knee disability, and a right shoulder disability.  A higher initial evaluation, but not the maximum evaluation, is granted for fibromyalgia for only one period on appeal.  Discussion of the duty to notify and the duty to assist accordingly is required for all these issues.

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The higher initial evaluation issues comprising this matter initially were issues of entitlement to service connection, as noted above.  The Veteran was notified via letter dated in January 2005 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Via letters dated in September 2006 and June 2008, he was notified of how VA generally determines disability evaluations and effective dates when service connection is granted.  This latter letter additionally notified him of how VA determines disability evaluations specifically for knee disabilities and fibromyalgia.

In January 2009 and February 2009 letters, the Veteran was informed of his and VA's respective duties for obtaining evidence as well as how VA generally determines disability evaluations and effective dates when service connection is granted.  The former letter also informed him of the criteria for establishing service connection and the evidence required in this regard but was corrected in the latter letter to the criteria for establishing a higher evaluation and the evidence required in that regard.

Neither the Veteran nor his representative has alleged prejudice with respect to notice as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The January 2005 letter predated the initial adjudication by the RO, which in this case is the AOJ, in June and September 2005.  It addressed all notice elements with the exception of the later required disability evaluation and effective date elements (Dingess was not decided until 2006).  Notice of these two elements was provided in the September 2006, June 2008, January 2009, and February 2009 letters post-dating the initial adjudication by the AOJ/RO.  

Yet this timing is of no import.  The purpose that notice is intended to serve indeed was fulfilled in that service connection was substantiated in the aforementioned adjudication for the higher initial evaluation issues comprising this matter.  Dingess, 19 Vet. App. at 473.  The February 2009 letter went above and beyond what was required by addressing these issues in the context of an initial evaluation and by providing specific rather than generic notice of the disability evaluation element for some of these issues.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), requiring such specific notice).  For the service connection issues comprising this matter, proper VA process in the form of an April 2007 statement of the case and numerous statements of the case dated from July 2007 to July 2011 took place.  See Pelegrini, 18 Vet. App. at 112 (holding that there is no error in failing to provide prior notice when it was not required at the time of the initial AOJ decision but that a content complying notice and proper subsequent VA process instead must be provided).  These issues further are denied, and hence no disability evaluation with effective date will be assigned.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Photocopies of the Veteran's service treatment records have been obtained by VA.  Noted in this regard is that VA was unable to locate the Veteran's original claims file when he submitted his instant claim.  He was informed of this, as well as of the fact that his claims file was subject to being rebuilt, in a December 2004 letter.  Also obtained by VA are the Veteran's VA treatment records and identified private treatment records.  Additionally, the Veteran submitted private treatment records on his own behalf.

VA examinations and addendums were completed from June to August 2005.  Additional examinations were completed on October 29, 2007, March 6, 2009, and in April 2010 while a VA opinion was rendered in February 2010.  The June to August 2005 and October 2007 examiners reviewed the claims file.  There is no indication that the March 2009 examiner or February 2010 opiner did so, and the April 2010 examiner did not.  This is of no consequence, however.  The Veteran reported his pertinent history at these latter examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He also did so at the former examinations.  The February 2010 opiner is the same person as the June to August 2005 examiner.  This and the opinion itself show familiarity with the Veteran's pertinent history.

In addition to the above, each examiner interviewed the Veteran regarding his relevant symptoms, conducted a physical assessment, obtained or reviewed applicable diagnostic tests as necessary, rendered a diagnosis or diagnoses as necessary, and opined as to etiology as necessary.  All of the above actions finally were documented by each examiner, in addition to the opiner, in an examination report.  As the examinations and opinion answer all questions necessary to decide this matter, the Board finds them adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

It is significant that neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran contends in various statements as well as his October 2011 Travel Board testimony that he has a low back condition, right hip condition, right ankle condition, digestive condition, and sinusitis/rhinitis related to service.  Specifically, he contends for all that he had symptoms during service which have persisted ever since.  He attributed sinusitis/rhinitis symptoms to the environment in Texas where he was stationed during part of his service, while he attributed low back, right hip, and right ankle symptoms to an in-service motor vehicle accident (MVA).  In the alternative, he attributed his right hip condition to his low back condition (sciatica).  No particular cause or incident was noted with respect to in-service digestive symptoms.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1110.

To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; see also Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; see also Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, service connection may be established for any disease initially diagnosed after discharge when the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

First, the Veteran must have had 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as arthritis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  The Veteran therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Service treatment records document the following.  The Veteran's June 1994 complaint of sinus issues and December 1995 complaint of gastrointestinal issues did not result in any conditions being diagnosed.  In September 1994, however, gastritis was diagnosed.  The same diagnosis was made in July of an unspecified year.  In March 1996, the Veteran was diagnosed with an upper respiratory infection (URI).  In April 1996, musculoskeletal low back pain was diagnosed.  A thoracic condition (the second word is illegible) was diagnosed in July 1996.  That same month, right ankle pain was diagnosed following the Veteran's report of twisting his right ankle.  In August 1996, he reported a MVA with injuries to his right side including his right knee, shoulder, and elbow.  In February 1997, a diagnosis of low back strain was made following the Veteran's report of a MVA the previous day.  Sinusitis was diagnosed in April 1997.  At his May 1997 separation examination, the Veteran complained of swollen or painful joints, leg cramps, frequent indigestion, stomach or intestinal trouble, and recurrent back pain.  His head, nose, sinuses, mouth and throat, eyes, abdomen and viscera, spine, and lower extremities were found to be normal at that time.

An April 2005 VA treatment record mentions a 1996 motorcycle accident following which the Veteran has had right knee and shoulder pain.

The June through August 2005 VA examinations and addendums reveal the following.  X-rays of the Veteran's sinuses, thoracic spine, and right ankle were normal.  Physical assessment of his back and right ankle was normal.  Diagnoses of peptic acid syndrome (PAS), allergic rhinitis, and right ankle tendonitis by history were made.  No back condition, to include that of the low back, was diagnosed.  The examiner opined that the Veteran's PAS and allergic rhinitis were as likely as not related to his service.  It was noted that the Veteran said his PAS began during service as well as that he said he suffered from pertinent sinus symptoms therein.  It also was noted that he was treated for gastritis during service.  The examiner further opined that the Veteran's right ankle complaints followed an in-service motorcycle accident and therefore were as likely as not related to service.

Subsequent VA treatment records reflect the following.  In September 2005, a diagnosis of questionable gastritis was made.  In December 2005, common cold was diagnosed.  Gastroesophageal reflux disease (GERD) first was diagnosed in March 2006.  The first diagnosis of allergic rhinitis was rendered in September 2006.  URI was diagnosed in March 2007, while sinusitis was the diagnosis made in October 2007.  

At the April 2010 VA examination, physical assessment of the Veteran's sinuses, abdomen/GI tract, and musculoskeletal system was normal.

The Board finds, given the above, that service connection is not warranted for a low back condition, a right hip condition, or a right ankle condition.  All necessary requirements establishing entitlement to this benefit have not been met concerning these disabilities.  The Board additionally finds, given the above that service connection is warranted for a digestive condition and sinusitis/rhinitis.  All necessary requirements establishing entitlement to this benefit have been met concerning both of these disabilities.  

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  This requirement is not met for a low back condition, a right hip condition, or a right ankle condition but is met for a digestive condition and sinusitis/rhinitis.

The weight of the evidence does not show that the Veteran now has or had at any point since during or around October 2004, when his claim was received by VA, a low back condition, a right hip condition, or a right ankle condition.  No diagnosis of any kind has been made regarding the low back and right hip.  Right ankle tendonitis was diagnosed, but this was characterized as by history.  In other words, such a diagnosis did not currently apply.  Indeed, assessments of the right ankle as well as of the low back and right hip consistently have been normal.

As there is no indication that the Veteran has medical knowledge, training, and/or experience, his is a layperson.  Acknowledgement also is given to the fact that he has reported low back, right hip, and right ankle symptoms.  He is competent to do so.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  Once evidence is determined to be competent, a determination on whether it also is credible must be made.  Id. (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

VA may consider factors such as a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor in weighing credibility.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is interested because, depending on the outcome, he may gain financially.  However, there is no indication of bad character, malingering, or anything about his demeanor that suggests untruthfulness.  His statements are consistent with one another.  No other evidence of record contradicts these statements.  They are facially plausible.  The Veteran thus is credible because no significant reason to doubt him exists.  

Nevertheless, symptoms " without a diagnosed or identifiable underlying malady or condition" do not in and of themselves constitute a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (specifically discussing the symptom of pain).  Further, laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Conditions of the low back, right hip, and right ankle (other than broken bones) inherently are not simple to identify since the musculoskeletal system is complex and since there are numerous such disorders which often have overlapping symptoms.  It is impossible for the Veteran simply to be reporting a contemporary medical diagnosis of a low back, right hip, or right ankle condition or for his description of symptoms to be used in support of a later diagnosis of any such condition by a medical professional because, as discussed above, no such diagnosis exists.  He therefore is not competent to state that he has a low back, condition, a right hip condition, or a right ankle condition.

In sum, neither a low back condition, a right hip condition, nor a right ankle condition has been shown by the preponderance of the evidence.  The benefit of the doubt rule thus is not applicable.  Indeed, there can be no valid claim absent a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection for the aforementioned conditions accordingly is denied on this basis.  It is unnecessary to consider whether the requirements other than a current disability are met for each manner in which entitlement to this benefit can be established (chronicity, continuity of symptomatology, 38 C.F.R. § 3.303(d), presumptive, secondary) because doing so would not alter the outcome.

It is undisputed that the Veteran has manifested a digestive condition as well as sinusitis/rhinitis since October 2004.  Diagnoses of PAS, questionable gastritis, and GERD are of record following this time.  The same is true of diagnoses of common cold and URI.  It is common knowledge that these conditions are transient in nature rather than a chronic disability, however.  Yet allergic rhinitis and sinusitis also were diagnosed subsequent to October 2004.

Consideration is turned to whether or not there is evidence of in-service incurrence or aggravation of a digestive and sinusitis/rhinitis injury or disease.  This case is one of in-service incurrence rather than aggravation.  No mention whatsoever has been made to pertinent symptoms preceding the Veteran's service.  There is no entrance examination of record.  Of import is that a Veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted by being recorded in examination reports at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Like the requirement of a current disability, it is undisputed that the Veteran experienced both a digestive and sinusitis/rhinitis injury or disease during service.  Nothing in either of these regards was noteworthy at his May 1997 separation examination, but pertinent complaints previously were made.  Gastritis and sinusitis (in addition to transient rather than chronic URI) previously were diagnosed.

A nexus between Veteran's current digestive condition and sinusitis/rhinitis and his in-service gastritis and sinusitis finally exists.  Specifically, the examiner who completed the VA examinations and addendums rendered positive opinions.  These opinions were based upon knowledge of the Veteran's pertinent medical history and symptoms, as discussed above, which is required.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  At least some rationale for them was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.  

In sum, each of the requirements for establishing general service connection have been met concerning a digestive condition and sinusitis/rhinitis.  This benefit accordingly is granted for both.  As such, it is unnecessary to consider alternative manners of establishing entitlement (chronicity, continuity of symptomatology, 38 C.F.R. § 3.303(d), or presumptive service connection as applicable) to it.

III.  Higher Evaluation

The Veteran seeks a higher initial evaluation for his right knee disability, right shoulder disability, and fibromyalgia.  He contends that each of these disabilities is more severe than contemplated by the respective noncompensable, 10 percent, and/or 40 percent evaluations assigned during various periods.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly (and just like with service connection) shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

To that end, an assessment of the probative value of all elements affecting the probative value of the evidence must be undertaken by the Board.  38 C.F.R. § 4.6.  It is reiterated that the weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1477.  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson, 7 Vet. App. at 36, Masors, 2 Vet. App. at 181; Wilson, 2 Vet. App. at 614; Hatlestad, 1 Vet. App. at 164; Gilbert, 1 Vet. App. at 49.

Consideration must be given to whether staged evaluations are warranted when an appeal arises from an initially assigned evaluation, as is the case here.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Although all the evidence has been reviewed, like with service connection only the most salient and relevant evidence is discussed below.  See Gonzales, 218 F.3d at 1378.  

1.  Right Knee Disability

The Veteran's right disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260.  Hyphenated Diagnostic Codes are used when a rating for a particular disability under one Diagnostic Code is based upon rating under another Diagnostic Code.  See 38 C.F.R. § 4.27.  The four digits before the hyphen is the Diagnostic Code for the disability.  Id.  The current 99 indicates that the Veteran's disability is not listed in the Schedule for Rating Disabilities.  The current 52 indicates that it is related most closely to the listed musculoskeletal disabilities.  See 38 C.F.R. §§ 4.20, 4.27.  The four digits after the hyphen is the Diagnostic Code for the disability specifically found to be most analogous.  38 C.F.R. § 4.27.  

Diagnostic Code 5260 addresses limitation of motion of the leg with respect to flexion.  Flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  

Diagnostic Code 5261 addresses limitation of motion of the leg with respect to extension.  Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  

Normal range of motion for the knee is from 140 degrees flexion to zero degrees extension.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5257 addresses other knee impairment.  It sets forth a 10 percent evaluation for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  

Several other Diagnostic Codes pertain to knee disabilities in addition to those above.  Diagnostic Code 5003 (and thus Diagnostic Codes 5010 for arthritis due to trauma substantiated by X-ray findings; 5013 through 5016 for osteoporosis, osteomalacia, benign new bone growth, and osteitis deformans; and 5018 through 5024 for intermittent hydrarthrosis, bursitis, synovitis, myositis, periostitis, myositis ossificans, and tenosynovitis) is for degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings.  Diagnostic Code 5256 is for ankylosis of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).

Pyramiding, rating the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit evaluation under several Diagnostic Codes.  The critical element permitting the assignment of multiple ratings under several Diagnostic Codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Two examples are notable.  First, separate disability evaluations are assigned where the Veteran has both a limitation of flexion and a limitation of extension of the same knee.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  Second, a Veteran may receive separate ratings for arthritis and subluxation/instability or cartilage impairment of the same knee.  See VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).  

VA X-rays taken in April 2005 showed a normal right knee.  An April 2005 VA treatment record reveals that there was no effusion in the Veteran's right knee.  Movement was normal.

At the June through August 2005 VA examinations and addendums, the Veteran complained of right knee pain, occasional stiffness, and giving way.  He denied swelling, instability, fatigability, and lack of endurance.  He also denied a decrease in range of motion or joint function during flare-ups.  Upon assessment, stability and strength were normal.  There was no tenderness, swelling, deformity, weakness, abnormal or guarding movement, or ankylosis.  His range of motion was normal and not painful.  Repeated testing did not produce a decrease in range of motion.

In March and September 2006 VA treatment records, it was noted that the Veteran complained of pain but his right knee was normal.

The Veteran complained of right knee pain, stiffness, weakness, intermittent swelling, and occasional instability or giving way at the October 29, 2007, VA examination.  He denied locking, fatigability, lack of endurance, and episodes of dislocation or recurrent subluxation. He reported two to three flare-ups per week lasting about 20 minutes each during which he stops what he is doing.  Upon assessment, there was no effusion, instability, weakness, abnormal movement, or ankylosis.  Ligament stability tests and meniscus tests were normal.  There was tenderness to palpation and guarding movement in the form of slow motion during flexion.  Specifically, range of motion was zero degrees extension and zero to 110 degrees flexion upon initial and repeated testing.  Pain was present throughout flexion and was determined to be the cause of the decreased range.  There was no fatigue or weakness.

At the April 2010 VA examination, the Veteran complained of pain, tenderness, swelling, giving way, and weekly locking up with respect to his right knee.  No tenderness, swelling, effusion, laxity, or ankylosis was present upon assessment.  Range of motion was extension to zero degrees and flexion from zero to 130 degrees without pain. There was no additional limitation of motion related to pain, weakness, fatigue, incoordination, or lack of endurance during repeated testing.  

The Veteran testified to having right knee pain, inflammation, stiffness, and locking at the October 2011 Travel Board hearing.  He then testified that it feels like his knee slips or pops out of joint around two to three times per year and has resulted in falls.

In light of the above, the Board finds that an initial compensable evaluation for the period on appeal prior to October 29, 2007, and an initial evaluation in excess of 10 percent for the period on appeal from that date for the Veteran's right knee disability is not warranted on the basis of limitation of motion.  Neither the criterion for the next highest evaluation for flexion under Diagnostic Code 5260 nor for extension under Diagnostic Code 5261 has been shown for either period even taking into account DeLuca, Mitchell, and associated regulations.

There is no indication of flexion limited to 45 degrees or extension limited by 10 degrees, the criteria for the lowest 10 percent compensable evaluation, at any time on appeal prior to October 29, 2007.  Rather, flexion and extension were not limited at all given that movement/range of motion was normal and without pain.  This was true on initial and repeated testing as well as noted by the Veteran to be true during flare-ups.  

There similarly is no indication of flexion limited to 30 degrees or extension limited by 15 degrees, the criteria for an evaluation of 20 percent, at any time from October 29, 2007, onward.  Flexion was reduced, but not by an amount close to that required.  Indeed, flexion was to 110 degrees and 130 degrees with pain sometimes present.  Extension was normal.  Both of these findings were true on initial and repeated testing.  Brief flare-ups were noted by the Veteran, but he did not indicate experiencing a further decrease in movement/range of motion or joint function during them.  The aforementioned findings therefore hold.

Turning to Diagnostic Code 5257, the Board finds that a separate disability evaluation is not warranted for subluxation/instability for either of the periods on appeal.  The Veteran has reported symptoms indicating instability (particularly giving way) throughout both periods on appeal.  No reference to symptoms of subluxation was made during the first period on appeal.  The Veteran denied symptoms suggestive of subluxation (subluxation) initially but reported them (feeling like his knee slips or pops out of joint) late in the second period on appeal.  His competence to so report is not questioned.  See Layno, 6 Vet. App. at 465.  However, he is not credible for several reasons.  See Macarubbo, 10 Vet. App. at 388; Caluza, 7 Vet. App. at 498; Cartright, 2 Vet. App. at 24.  The Veteran's reports, although facially plausible, are inconsistent in and of themselves as well as with the other evidence of record.  Giving way was reported by him at the same time instability was denied by him once.  Instability, to include ligament instability, and laxity consistently were not found.  The Veteran further is interested and stands to gain financially by reporting as aforementioned.

Other than the aforementioned, no other Diagnostic Codes related to the knee are applicable.  Diagnostic Code 5003 (and associated Diagnostic Codes) is not relevant because there is no X-ray evidence of arthritis.  The only X-rays of record indeed were normal.  Diagnostic Code 5256 for ankylosis need not be discussed at length.  Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  Discussed above was that a significant range of motion was possible during both periods on appeal.  Ankylosis indeed consistently was not found.  Diagnostic Code 5258 for cartilage dislocation also need not be discussed at length.  The Veteran reported locking.  Yet effusion, another symptom of such impairment, specifically was not found.  Further, meniscus tests were normal.  Diagnostic Codes 5259, 5262, and 5263 lastly are not pertinent because no mention whatsoever has been made to cartilage removal, impairment of the tibia and fibula, or genu recurvatum.

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether more staged ratings than already in place are warranted.  It follows that such ratings are not warranted since the above findings apply respectively to the entire periods they cover.

2.  Right Shoulder Disability

The disability rating assigned for functional impairment of an upper extremity depends on whether the extremity is the major extremity or the minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered to be major.  38 C.F.R. § 4.69.  In this case, the record is rife with indications that the Veteran is right handed.  Thus, his right upper extremity is the major extremity and his left upper extremity is the minor extremity.  Assignment of a disability rating for the Veteran's right shoulder disability therefore concerns his major upper extremity.

Here, the Veteran's right shoulder disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Diagnostic Code 5201 concerns limitation of motion of the arm.  Limitation of motion of the arm at the shoulder level warrants a 20 percent rating for the major shoulder.  Limitation of motion of the arm midway between the side and shoulder level merits a 30 percent rating for this shoulder.  The highest rating of 40 percent is reserved for limitation of motion of the arm to 25 degrees from the side for the major shoulder.  

Normal range of motion for the shoulder is from zero to 180 degrees flexion (forward elevation), zero to 180 degrees abduction, zero to 90 degrees external rotation, and zero to 90 degrees internal rotation.  38 C.F.R. § 4.71, Plate I.

Several other Diagnostic Codes pertaining to disabilities of the shoulder exist.  As noted above, Diagnostic Code 5003 (and associated Diagnostic Codes) concerns degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings.  Diagnostic Code 5200 provides ratings for ankylosis of the scapulohumeral articulation.  Diagnostic Code 5202 addresses other impairment of the humerus, while Diagnostic Code 5203 is for impairment of the clavicle or scapula.  

38 C.F.R. § 4.73, Diagnostic Code 5301, concerns muscle group I, the extrinsic muscles of the shoulder girdle (trapezius, levator scapulae, and serratus magnus).  They function during upward rotation of the scapula and elevation of the arm above shoulder level.  For the dominant (major) extremity, a moderate disability warrants a 10 percent evaluation.  A 30 percent evaluation is merits for a moderately severe disability.  The highest evaluation of 40 percent is reserved for a severe disability.

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  

Moderate disability is characterized by one or more of these, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  38 C.F.R. § 4.56(d)(2)(ii).  Relevant objective findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).  

Moderately severe muscle disability is characterized by consistent complaint of the cardinal signs and symptoms and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(3)(ii).  Relevant objective findings include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side and tests of strength and endurance compared with sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii).  

Severe disability of muscles is characterized by consistent complaint of the cardinal signs and symptoms worse than those shown for moderately severe muscle injuries and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(4)(ii).  Relevant objective findings include palpation showing loss of deep fascia or muscle substance or soft flabby muscles, abnormal muscle swelling and hardening in contraction, and tests of strength, endurance, and coordinated movements showing severe impairment of function compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4)(iii).  Other relevant objective findings include, if present, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, and adaptive contraction of an opposing group of muscles.  Id.

For background, the following concerning the Veteran's right shoulder prior to October 29, 2007, is noted.  April 2005 VA X-rays showed that it was normal.  An April 2005 VA treatment record reveals that there was no tenderness and movement was OK.  During the June through August 2005 VA examinations and addendums, the Veteran complained of muscle aches and tightness in his right trapezius muscle.  No abnormalities to include those regarding initial and repeated range of motion were detected upon assessment.  In a March 2006 VA treatment record, the Veteran complained of pain.  His abduction, which was above 90 degrees, was slightly painful.  A VA treatment record from September 2006 documented a complaint of pain, but the right shoulder was found to be normal.

The Veteran complained of right shoulder pain due to his right trapezius muscle at the October 29, 2007, VA examination.  He denied additional limitation of motion or functional impairment during flare-ups.  Upon assessment, there was tenderness and guarding movement but no effusion, tissue loss, weakness, muscle contraction, abnormal movement, or loss of muscle function.  Motor strength was normal as compared to the left.  Initial and repeated range of motion testing was from zero to 160 degrees forward flexion, from zero to 140 degrees abduction, from zero to 80 degrees external rotation, and from zero to 50 degrees internal rotation with pain throughout.  

Private employment records document that the Veteran was a mechanic from June to October 2009 and quit due to "service-connected disability."  They further document that he was a corrections officer from November 2009 to April 2010 as well as that he resigned from this position.

The Veteran reported being a roughneck from 2007 to 2009 in an April 2010 statement.

At the April 2010 VA examination, the Veteran complained of right trapezius muscle spasms.  He denied right upper extremity weakness, paralysis, and poor coordination.  Muscle strength in this extremity was normal.  There was no atrophy, spasm, or other muscle abnormality.  There also was no tenderness, swelling, effusion, laxity, or ankylosis.  It was opined that the Veteran's right shoulder did not have any effects on his occupation as a corrections officer.

The Veteran testified that he has right trapezius muscle spasms at the October 2011 Travel Board hearing.  He stated that these spasms can be so severe as to bring him to his knees for a brief period.  Finally, he recounted one instance in which this happened while he was working as a roughneck.

Based on the above, the Board finds that an initial evaluation in excess of 10 percent for a right shoulder disability is not warranted.  Neither limitation of motion of the arm nor muscle injury is shown to the degree required by the Diagnostic Codes for even the next highest evaluation.  No other Diagnostic Codes pertaining to the shoulder or arm apply.

The criterion for even a 20 percent evaluation under Diagnostic Code 5201 has not been met even taking into account DeLuca, Mitchell, and associated regulations.  Instead of arm limitation of motion to at shoulder level (90 degrees), the Veteran consistently has had greater movement.  It spanned from OK/normal to abduction being above 90 degrees albeit painful prior to the period on appeal.  It was to 140 degrees abduction and to 160 degrees forward flexion with pain during this period.  This was true upon initial and repeated testing as well as noted by the Veteran to be true during flare-ups.  

30 percent for a moderately severe muscle disability is the next highest evaluation beyond the Veteran's current 10 percent evaluation pursuant to Diagnostic Code 5301.  However, the criteria for such an evaluation have not been satisfied.  The Veteran has not complained of the cardinal signs and symptoms of muscle disability.  Pain competently and credibly (see above caselaw) by him, but fatigue-pain has not.  Neither has power loss, weakness, lowered fatigue threshold, impaired coordination, or uncertain movement.  The Veteran indeed denied weakness and poor coordination.  Guarding of movement was noted, but not abnormal movement, weakness, or loss of muscle function.  In addition to these findings, none of the specified relevant objective findings have been shown.  No muscle abnormality, tissue loss, or atrophy was found.  Motor strength was normal, and congruent on the right and left.  Evidence of an inability to keep up with work requirements due solely to the right shoulder further has not been shown.  While the Veteran competently and credibly (see above caselaw) relayed brief interference with his employment as a roughneck due to his right shoulder, he did not note that he could not complete his duties.  Although he quit jobs as a mechanic and corrections officer, there is no indication that he could not complete the duties of these jobs due to his right shoulder.

Other than the aforementioned, no other Diagnostic Codes related to the shoulder are applicable.  Diagnostic Code 5003 (and associated Diagnostic Codes) is not relevant because there is no X-ray evidence of arthritis.  The only X-rays of record indeed were normal.  Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation need not be discussed at length.  Discussed above was that a significant range of motion was possible during the period on appeal.  No ankylosis, much less ankylosis of the scapulohumeral articulation was found.  Diagnostic Codes 5202 and 5203 finally are not pertinent because no mention whatsoever has been made to humerus, clavicle, or scapula impairment.

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged ratings are warranted.  It follows that such ratings are not warranted since the above findings apply to the entire period on appeal.

3.  Fibromyalgia

The Veteran's fibromyalgia has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Diagnostic Code 5025 relates to fibromyalgia (fibrositis, primary fibromyalgia syndrome).  When widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, requires continuous medication for control, a 10 percent evaluation is warranted.  A 20 percent evaluation is for when the same is episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but present more than one-third of the time.  The highest evaluation of 40 percent is merited for when the same is constant, or nearly so, and refractory to therapy.  

Widespread pain means pain in both the left and right sides of the body that is both above and below the waist and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  Diagnostic Code 5025, Note.

As the Veteran's low back, right hip, right ankle, right knee, right shoulder, and digestive symptoms were set forth above, they need not be repeated here.  

Contained in an April 2005 VA treatment record is the Veteran's complaint of neck pain radiating to his right arm with associated tingling, numbness, and some weakness for the previous four months.  Use of Celebrex was noted.  Lodine for pain was prescribed.

During the June through August 2005 VA examinations and addendums, the Veteran complained of neck stiffness all the time, brief tingling of the fingers in his right hand, and two types of headaches, one constant and one brief but occurring only two to three times per week.  He reported sometimes taking Etodolac with good response.  Some neck and upper back pain was present upon assessment.

A September 2005 VA treatment records shows the Veteran's complaint of pain across the right side of his "med chest."  

VA treatment records dated in December 2005 include the Veteran's complaint of aches all over/joint pain, increased headaches, and stress/anxiety about finances.  Common cold was diagnosed, as set forth above.  An Etodolac prescription for headaches was refilled, and Methocarbamol was added for headaches and neck pain.  Acetaminophen for pain also was prescribed.

In a March 2006 VA treatment record, chest tightness and left arm pain the week previous were reported by the Veteran.  Continuing neck pain, left foot pain, and left toe pain, also was reported.  No medication changes were made.

A September 2006 VA treatment record documents the Veteran's complaints of pain in his head, neck, back, left knee, feet, and toes as well as numbness and tingling in his toes.

At the October 29, 2007, VA examination, the Veteran complained of neck pain radiating down his right upper extremity as well as upper back, right shoulder, and head pain to include weekly headaches with daily flare-ups lasting 30 minutes to an hour.  It was noted that he takes Diclofenac sodium as well as Tramadol for pain and Zolmitriptan for headaches.  Upon assessment, there was tenderness with palpation over the right paracervical muscles.  

A May 2008 private treatment record documents the Veteran's complaint of being tired over the previous few days as well as having arm pain and chest pain radiating down his arm.  

In a November 2008 VA treatment record, the Veteran's complaint of more headaches, lower back pain, left knee pain, and left hand and wrist pain was noted.  Tramadol and Diclofenac were discontinued and Ibuprofen prescribed.  

The Veteran complained of constant symptoms at the March 6, 2009, VA examination.  Specifically, he complained of daily pain, stiffness, and weakness in his left shoulder, neck, back, arms, and legs as well as unexplained fatigue, sleep disturbances, headaches, and skin sensations.  He denied depression or anxiety.  The Veteran indicated that he takes Motrin continuously as well as both that his symptoms do not respond to this treatment and that there is a good response to this treatment.  Upon assessment, trigger points were found bilaterally in the neck muscles, left shoulder trapezius muscle, upper back, left knee, and calves.  

A VA treatment record dated in October 2009 contains the Veteran's complaints of headaches, generalized body aches, increased soreness and pain in his left shoulder and left knee, neck pain, and neck popping with a jerking sensation to where he almost falls to the floor.

The February 2010 VA opiner determined that the tender points found at the March 6, 2009, VA examination were not actually tender points.  It was noted that they covered large areas when they were supposed to be smaller or trigger areas.  

In an April 2010 statement, the Veteran complained of pain all over his body to include his head, neck, left shoulder, back, legs, left knee, ankles, and feet.  He additionally complained that his neck pops and almost sends him to the floor, that his arms and legs tremble and are weak, and that he can hardly sleep at night or get up in the morning.

The Veteran complained of pain all over, to include his neck, back, left knee, and ankles, at the April 2010 VA examination.  He denied paresthesias, weakness or paralysis, and numbness.  He indicated that this condition has been stable since onset as well as that he was not currently treating it.  Upon assessment, no tender points were found.

August 2010 VA treatment records include the Veteran's complaint of pain throughout his body, to include his head, neck, back, arms legs, and feet, as well as migraines.  He indicated that he was trying medication to manage this pain.  Tramadol for two months was noted in particular.

The Veteran testified at the October 2011 Travel Board hearing that has constant symptoms such as musculoskeletal pain, fatigue, trouble sleeping, headaches, stiffness, paresthesias, depression, and anxiety.  He also testified that he has flare-ups, which occur three to four times per week and last a few hours, due to lack of sleep and overexertion that render him helpless by making him not want to do anything but sit around.  He indicated that he takes Tramadol and used to take other medications in the past, as well as that sometimes these work and sometimes they do not.  C.B. testified to witnessing the Veteran's pain and exhaustion and noted that he gets flare-ups from weather changes.

Service connection was granted effective May 7, 2010, in a December 2011 rating decision.

Given the above, the Board finds that an initial evaluation of 10 percent, but no higher, is warranted for the period on appeal prior to October 29, 2007.  The Board further finds that initial evaluations in excess of 10 percent and 40 percent respectively for the periods on appeal from October 29, 2007, to March 5, 2009, and from March 6, 2009, onward are not warranted.

The presence of widespread musculoskeletal pain as well as many of the enumerated associated problems during each of the three periods on appeal is undisputed.  For the period prior to October 29, 2007, numerous medications were used to control this pain and associated problems.  References indeed were made to Celebrex, Lodine, Etodolac, Methocarbamol, and Acetaminophen.  They were used continuously, or very nearly continuously, as shown by the fact that these references were made from early in 2005 through 2006.  There is no indication of episodic exacerbations of widespread musculoskeletal pain and associated problems more than one-third of the time as a result of environmental or emotional stress or overexertion during this period of the period from October 29, 2007, to March 5, 2009.  Stress was noted only once, and overexertion was not noted at all.  Flare-ups were mentioned.  In other words, there were episodes of pain and associated problems.  Yet the duration was characterized as much shorter than one-third of the time (brief headaches only two to three times per week, various musculoskeletal pains and headaches flaring up only 30 minutes to an hour each day, various musculoskeletal pain and being tired a few days).

For the period beginning March 6, 2009, the maximum evaluation of 40 percent already is in effect.  This evaluation is support given the persistent complaints and reports of musculoskeletal pain and associated problems.  While it was indicated that therapy, particularly medication, sometimes was an effective treatment, it also was indicated that sometimes the opposite was true.  The number of times treatment was reported to be ineffective indeed outnumber the number of times it was reported to be effective two to one.

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to staged ratings.  One of the stages previously in place has been nullified (noncompensable initial evaluation for the period prior to October 29, 2007, and 10 percent initial evaluation beginning on that date through March 5, 2009) and the other retained (10 percent initial evaluation through March 5, 2009, and 40 percent beginning March 6, 2009).  Additional stages are not warranted since the above findings apply respectively to the entire periods they cover.



B.  Extraschedular

The above determinations regarding the Veteran's initial evaluations for a right knee disability, a right shoulder disability, and fibromyalgia, as they involved application of pertinent provisions of the VA's Schedule for Rating Disabilities, was made on a schedular basis.  One other avenue exists through which a higher initial evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

The analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular evaluation for a right knee disability or for a right shoulder disability.  This issue appears to have been raised with respect to fibromyalgia at the October 2011 Travel Board hearing.  Yet there has been no showing from the record that the Veteran's disability picture for any of these three disabilities could not be contemplated adequately by the applicable schedular evaluation criteria discussed above.  His symptoms, which collectively reveal his level of disability, are addressed by these criteria.  An evaluation was based on them and associated statutes, regulations, and caselaw.  Higher evaluations are provided for with the exception of fibromyalgia since March 6, 2009, but, as explained above, the assigned evaluations adequately describe the severity of the Veteran's right knee disability, right shoulder disability, and fibromyalgia.

Given that the applicable schedular evaluation criteria are adequate, discussion of whether related factors such as marked interference with employment or frequent periods of hospitalization exist is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

IV.  TDIU

Of final note is that "a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  

In this case, it is notable that a TDIU was denied in a May 2010 rating decision because it was determined that the Veteran's service-connected disabilities, to include his right knee disability, right shoulder disability, and fibromyalgia as well as two others, did not render him unable to secure and follow a substantially gainful occupation.  The examiner who conducted the April 2010 examination indeed found him to be capable of functioning in a normal occupational environment.  The Veteran has been a student or employed the entire time or almost all of the entire time since he filed the instant claim in October 2004.  An April 2010 statement reveals that he was a student from 2004 to 2005 and a mechanic in 2006 and 2007.  As noted above, he was a roughneck, mechanic, and corrections officer, since that time and now again is a roughneck.  Further consideration of a TDIU thus is not warranted.



ORDER

Service connection for a low back condition is denied.

Service connection for a right hip condition is denied.

Service connection for a right ankle condition is denied.

Service connection for a digestive condition is granted.

Service connection for sinusitis/rhinitis is granted.

An initial compensable evaluation for the period on appeal prior to October 29, 2007, and to an initial evaluation in excess of 10 percent for the period on appeal from that date for a right knee disability is denied.

An initial evaluation in excess of 10 percent for a right shoulder disability is denied.

An initial compensable evaluation of 10 percent for the period on appeal prior to October 29, 2007, is granted, subject to the law and regulations governing the payment of monetary benefits, but an initial evaluation in excess of 10 percent for the period on appeal from this date to March 5, 2009, and in excess of 40 percent for the period on appeal from March 6, 2009, is denied for fibromyalgia.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


